The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                          November 23, 2022

                                2022COA135

No. 20CA1121, People v. Cline — Crimes — Second Degree
Assault of a Police Officer; Criminal Procedure — Subpoena —
In Camera Review; Criminal Law — Jury Instructions — Use of
Deadly Physical Force Against an Intruder — Unlawful Entry

     In this direct criminal appeal, a division of the court of appeals

clarifies that a defendant who has been charged with assaulting a

police officer must make the showing required by People v.

Spykstra, 234 P.3d 662, 666 (Colo. 2010), when requesting an in

camera review of the police officer’s subpoenaed personnel files.

Because the defendant failed to make the requisite showing, the

division concludes that the district court need not have conducted

an in camera review before quashing a subpoena for the file.

     The division also declines to follow another division’s

interpretation of the term “unlawful entry” in the context of the
force-against-intruders statute, § 18-1-704.5(2), C.R.S. 2022. See

People v. Zukowski, 260 P.3d 339, 344 (Colo. App. 2010). Instead,

the division defers to the Colorado Supreme Court’s definition as set

forth in People v. McNeese, 892 P.2d 304, 311-12 (Colo. 1995).

Because no credible evidence supported an unlawful entry under

the McNeese definition, the division rejects the defendant’s

contention that a force-against-intruders instruction should have

been given to the jury.

     The division also rejects the defendant’s remaining contentions

that the district court erroneously instructed the jury in other ways

and erred by limiting the defendant’s expert witness’ testimony.

Accordingly, the division affirms the defendant’s convictions.
COLORADO COURT OF APPEALS                                      2022COA135


Court of Appeals No. 20CA1121
La Plata County District Court No. 19CR91
Honorable William L. Herringer, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

William Benjamin Cline VI,

Defendant-Appellant.


                             JUDGMENT AFFIRMED

                                  Division II
                          Opinion by JUDGE BROWN
                        J. Jones and Kuhn, JJ., concur

                        Announced November 23, 2022


Philip J. Weiser, Attorney General, Christine Brady, Senior Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

The Law Office of Haddon, Morgan & Foreman, P.C., Adam Mueller, Denver,
Colorado, for Defendant-Appellant
¶1    Defendant, William Benjamin Cline VI, appeals the judgment

 of conviction entered on jury verdicts finding him guilty of first

 degree criminal trespass, second degree assault of a peace officer,

 third degree assault, harassment, and criminal mischief. Cline

 contends that the district court erred by (1) refusing to conduct an

 in camera review of a police officer’s personnel file; (2) erroneously

 instructing the jury on his defenses; and (3) precluding him from

 presenting certain expert testimony.

¶2    Resolving Cline’s first contention requires us to clarify that a

 defendant who has been charged with assaulting a police officer

 must make the showing required by People v. Spykstra, 234 P.3d

 662, 666 (Colo. 2010), to be entitled to an in camera review of the

 officer’s subpoenaed personnel file. Because Cline failed to make

 the required showing, we affirm the district court’s order quashing

 his subpoena without conducting an in camera review.

¶3    In resolving Cline’s second contention, we decline to follow

 People v. Zukowski, 260 P.3d 339, 344 (Colo. App. 2010), a decision

 from a division of this court interpreting the term “unlawful entry”

 for purposes of the force-against-intruders statute, § 18-1-704.5(2),



                                    1
 C.R.S. 2022.1 Instead, we defer to the Colorado Supreme Court’s

 definition as set forth in People v. McNeese, 892 P.2d 304, 311-12

 (Colo. 1995). Because no credible evidence showed an unlawful

 entry under the McNeese definition, we conclude that the district

 court did not err by refusing Cline’s force-against-intruders

 instruction.

¶4    And because we reject the balance of Cline’s contentions, we

 affirm his judgment of conviction.

                           I.   Background

¶5    The evidence presented at trial, including body camera

 footage, would have allowed the jury to find the following facts. On

 February 13, 2019, Cline crashed a golf cart into a snowbank near

 his neighbor W.P.’s house. Cline entered W.P.’s house through an

 unlocked garage door and woke W.P. up by flashing a light into his

 bedroom. W.P. got out of bed and saw Cline inside his kitchen and

 then again outside his garage. W.P. first called the neighborhood’s

 security gate guard and then called 911. The gate guard informed


 1The force-against-intruders statute is nicknamed the “Make My
 Day Law” and is referred to as such by the parties. Following
 People v. Rau, 2022 CO 3, ¶¶ 1-2, we refer to it as the “force-
 against-intruders” statute.

                                   2
 the responding officers, Deputy Draughon and Deputy Christensen,

 that the golf cart belonged to the Cline family.

¶6    Once the deputies arrived at Cline’s home, they knocked on

 the front door, identified themselves as sheriff’s deputies, and told

 Cline to open the door and step out to talk with them. Cline instead

 invited the deputies inside and offered them a drink.

¶7    Once inside, Deputy Draughon faced Cline and began reading

 him his Miranda rights while Deputy Christensen moved to Cline’s

 left. Cline took issue with Deputy Christensen’s position and

 gestured toward Deputy Christensen while telling him to move

 back. The deputies handcuffed Cline and sat him on the floor.

 After Cline was handcuffed, he would not stand and struggled with

 the deputies. At one point, all three men tumbled to the floor.

¶8    Once Cline seemed to calm down, Deputy Christensen went

 outside to move the patrol vehicle closer to Cline’s front door while

 Deputy Draughon held Cline prone on the floor. When Deputy

 Draughon took his hand off Cline and reached for his radio, Cline

 flipped over onto his back and kicked Deputy Draughon. The two

 physically struggled. Deputy Draughon punched Cline, wrapped

 his legs around Cline, and put Cline in a chokehold. Cline pulled


                                    3
  Deputy Draughon’s genitals during this struggle. Deputy

  Christensen returned during the episode and tased Cline, subduing

  him. Eventually, after other officers arrived, the deputies stood

  Cline up and escorted him to the patrol vehicle.

¶9     Deputy Draughon transported Cline to jail. During the drive,

  Cline shouted at the deputy and called him racist names. Cline

  also kicked the door of the police vehicle, causing damage.

¶ 10   Cline was charged with second degree burglary, first degree

  criminal trespass, second degree assault of a peace officer, third

  degree assault, harassment, and criminal mischief.2 The district

  court bifurcated Cline’s charges for trial.

¶ 11   The court first held a jury trial on the charges of burglary and

  criminal trespass (the burglary trial). Cline’s theory of defense was

  that he lacked the requisite mens rea to carry out a burglary or

  trespass. A jury convicted Cline of first degree trespass and

  acquitted him of second degree burglary.




  2 Cline was also charged with resisting arrest, prohibited use of a
  weapon, and driving under the influence, but the People dismissed
  those charges.

                                     4
¶ 12   The court later held a jury trial on the charges of second

  degree assault of a peace officer, third degree assault, harassment,

  and criminal mischief (the assault trial). Cline’s theory of defense

  was that his actions were justified under the force-against-intruders

  statute and as self-defense. A jury convicted Cline of all four

  charged crimes.

                II.   In Camera Review of Personnel File

¶ 13   Cline contends that the district court erred by not conducting

  an in camera review of Deputy Draughon’s personnel file before

  granting the La Plata County Sheriff’s motion to quash a subpoena

  requesting the file. We perceive no error.

         A.   Standard of Review and Generally Applicable Law

¶ 14   We review a district court’s decision to quash a subpoena for

  an abuse of discretion. People v. Battigalli-Ansell, 2021 COA 52M,

  ¶ 69 (citing Spykstra, 234 P.3d at 666). A court abuses its

  discretion when its ruling is manifestly arbitrary, unreasonable, or

  unfair, or if it misconstrues or misapplies the law. People v. Liggett,

  2021 COA 51, ¶ 16.

¶ 15   Crim. P. 17(c) generally authorizes the prosecution or the

  defense to subpoena documentary evidence to be produced at a


                                     5
  hearing or trial. But “[t]he rule does not create an equivalent to the

  broad right of civil litigants to discovery of all information that is

  relevant or may lead to the discovery of relevant information.”

  Spykstra, 234 P.3d at 669. Thus, the court, on motion, “may quash

  or modify [a] subpoena if compliance would be unreasonable or

  oppressive.” Crim. P. 17(c).

                       B.    Additional Background

¶ 16   Before trial, Cline served a subpoena duces tecum on the La

  Plata County Sheriff seeking, among other things, the personnel file

  of Deputy Draughon. The Sheriff filed a motion to quash the

  request for the personnel file because it was “unreasonable” and

  sought confidential documents and information.

¶ 17   During a hearing on the motion to quash, Cline’s counsel

  acknowledged this was “a Spykstra issue” and that Cline would not

  be entitled to the entire personnel file. Instead, defense counsel

  argued that Cline was entitled to “things like credibility, aggression,

  use of [t]aser, [and] use of force” documented in the personnel file.

  Defense counsel asked the Sheriff to submit the records to the

  district court for in camera review after which the parties could

  “fine tune” their arguments about what should be produced. The


                                      6
  attorney for the Sheriff argued that Cline had failed to make the

  necessary showing to trigger an in camera review.

¶ 18   The court received the records and took the matter under

  advisement. In a brief written order, the court quashed the

  subpoena as to the personnel file of Deputy Draughon because

  Cline “failed to show a specific factual basis demonstrating [a]

  reasonable likelihood that documents exist within the file that

  would be relevant to this action.” The court declined to conduct an

  in camera review of the file and ordered the return of the records to

  the Sheriff.

¶ 19   Cline filed a motion for reconsideration, essentially arguing

  that a defendant charged with assaulting a police officer is entitled

  to automatic disclosure of information regarding “excessive force

  and dishonesty” under People v. Walker, 666 P.2d 113, 122 (Colo.

  1983). The district court denied the motion, reasoning that Cline

  was not entitled to the subpoenaed documents without meeting the

  five-part test set forth in Spykstra, 234 P.3d at 669. The court

  found that Cline “made no showing that evidentiary and material

  documents relevant to this case exist within the file.”




                                    7
   C.    The District Court Did Not Abuse Its Discretion by Quashing
        the Subpoena Without Reviewing the Personnel File In Camera

¶ 20    Cline argues that, because he was charged with assaulting a

  police officer, the district court was required to conduct an in

  camera review of the officer’s personnel file and then release to him

  any complaints of excessive force and other information in the file

  relating to the officer’s credibility. See Walker, 666 P.2d at 121-22;

  see also Martinelli v. Dist. Ct., 199 Colo. 163, 173, 612 P.2d 1083,

  1091 (1980). He argues that the test articulated in Spykstra, on

  which the court relied in granting the motion to quash, does not

  apply under these circumstances; but even if it did, he made the

  requisite showing. We disagree.

¶ 21    True, Walker held that “[a] defendant who is charged with

  assaulting a police officer is entitled to disclosure of the fact that

  complaints charging excessive use of force have been filed against

  the officer involved.” 666 P.2d at 121-22. But Walker did not

  address what showing a defendant must make to be entitled to an

  in camera review of the officer’s personnel file, nor did it mandate

  that a court must conduct an in camera review any time a

  defendant asks for an officer’s personnel file. Id. Rather, the trial



                                      8
  court in Walker had already conducted an in camera review of the

  officer’s personnel file but had declined to disclose certain

  complaints charging excessive force and untruthfulness because

  they had not been “sustained” and declined to disclose other such

  complaints because they would not be admissible at trial. Id. at

  121. Rejecting the distinctions drawn by the trial court, the

  supreme court explained that “[i]nformation in such complaints,

  whether sustained or unsustained, could be relevant to the issues

  in [the] case.” Id. The supreme court thus instructed the trial court

  on remand to conduct an in camera review and to disclose

  information “in accordance with the standards announced in

  Martinelli.” Id. at 122.

¶ 22   Almost thirty years later, in Spykstra, the supreme court

  articulated a multi-factor test to aid trial courts in determining

  whether to quash a third-party subpoena because it is

  unreasonable or oppressive:

             [W]hen a criminal pretrial third-party
             subpoena is challenged, a defendant must
             demonstrate:

             (1) A reasonable likelihood that the
             subpoenaed materials exist, by setting forth a
             specific factual basis;


                                     9
             (2) That the materials are evidentiary and
             relevant;

             (3) That the materials are not otherwise
             procurable reasonably in advance of trial by
             the exercise of due diligence;

             (4) That the party cannot properly prepare for
             trial without such production and inspection
             in advance of trial and that the failure to
             obtain such inspection may tend unreasonably
             to delay the trial; and

             (5) That the application is made in good faith
             and is not intended as a general fishing
             expedition.

  234 P.3d at 669; see also Crim. P. 17(c).

¶ 23   The supreme court explained that, in addition to this five-part

  test, subpoenas issued for materials that may be protected by a

  privilege or a right to confidentiality require the court to balance the

  parties’ competing interests. Spykstra, 234 P.3d at 670. And, “[i]n

  such circumstances, the defendant must make a greater showing of

  need and, in fact, might not gain access to otherwise material

  information depending on the nature of the interest against

  disclosure.” Id.

¶ 24   Though the supreme court recognized that, once a defendant

  makes the required initial showing, an in camera review may be

  helpful in balancing the parties’ competing interests, it also

                                     10
  explicitly held that in camera review of subpoenaed documents was

  not automatically required: “We do not, however, adopt a mandate

  of in camera review, although such review may in some instances

  be necessary in the interest of due process.” Id.

¶ 25   Referring us back to Walker, Cline attempts to equate

  Spykstra’s acknowledgment of the usefulness of in camera reviews

  with a mandate for in camera reviews when police officer personnel

  files are at issue. We do not read Spykstra the same way. Although

  police officer personnel files were not at issue in Spykstra, the court

  did not exempt such files from the five-factor test and it did not

  mandate in camera reviews for such files simply because a

  defendant charged with assaulting a police officer requested them.

  And we know the Spykstra court was aware of Walker. Indeed, it

  cited Walker in reference to the requirement that a defendant make

  a “greater showing of need” when the requested materials may be

  protected by a right to confidentiality. Spykstra, 234 P.3d at 670

  (citing Walker, 666 P.2d at 122). Had the supreme court wished to

  absolve defendants charged with assaulting a police officer from

  making the showing required under the test it articulated to obtain

  the officer’s personnel file, it would have said so.


                                     11
¶ 26   Thus, a trial court is not required to conduct an in camera

  review of documents subpoenaed by a defendant in a criminal case

  before determining whether the documents should be produced to

  the defense. Battigalli-Ansell, ¶ 79. And if a defendant fails to

  make the initial showing required by Spykstra, the court does not

  abuse its discretion by declining to conduct an in camera review

  before quashing the subpoena. See id. at ¶ 80.

¶ 27   Here, the district court quashed the subpoena Cline issued for

  Deputy Draughon’s personnel file because Cline failed to make the

  first showing required by Spykstra: “A reasonable likelihood that

  the subpoenaed materials exist, by setting forth a specific factual

  basis.” 234 P.3d at 669. Cline did not articulate any factual basis

  for believing that Deputy Draughon’s personnel file includes

  complaints of excessive force or dishonesty. His claim that such

  documents exist was mere speculation. “It is the moving party’s

  responsibility — not the court’s — to independently conduct [his]

  own investigation and present witnesses or documents that

  demonstrate the likelihood that the evidence [he] intends to bring to

  court through Crim. P. 17(c) in fact exists.” Id. at 672.




                                    12
¶ 28   On this record, we conclude the court did not abuse its

  discretion by not conducting an in camera review of Deputy

  Draughon’s personnel file before granting the Sheriff’s motion to

  quash.

                          III.   Jury Instructions

¶ 29   Cline contends that the district court erred by (1) refusing to

  instruct the jury on the force-against-intruders defense;

  (2) instructing the jury on the initial aggressor exception to self-

  defense; and (3) refusing to instruct the jury on the reasonable

  mistake of fact defense. We reject each of these contentions.

                         A.      Standard of Review

¶ 30   The trial court has a duty to correctly instruct the jury on the

  applicable law when there is sufficient evidence to support giving an

  instruction. Castillo v. People, 2018 CO 62, ¶ 34. We review de

  novo whether the instructions accurately informed the jury of the

  law. Pearson v. People, 2022 CO 4, ¶ 15.

¶ 31   A defendant is entitled to a jury instruction on a defense if

  “some credible evidence” supports it. Galvan v. People, 2020 CO

  82, ¶ 24 (quoting the affirmative defense statute, § 18-1-407(1),

  C.R.S. 2022) (“[O]ur appellate courts have understood ‘some


                                      13
  credible evidence’ to be interchangeable with ‘some evidence,’ ‘any

  credible [even if highly improbable] evidence,’ ‘a scintilla of

  evidence,’ a ‘small quantum of evidence,’ and ‘any evidence.’”). We

  review de novo whether there was sufficient evidence to support

  giving an instruction on a claimed defense. People v. Garcia, 113

  P.3d 775, 784 (Colo. 2005).

¶ 32        We review a trial court’s decision whether to give a particular

  jury instruction for an abuse of discretion. People v. Payne, 2019

  COA 167, ¶ 16.

       B.     The District Court Did Not Err by Declining to Instruct the
                    Jury on the Force-Against-Intruders Defense

¶ 33        Cline contends that the district court erred by refusing to

  instruct the jury in the assault trial on the force-against-intruders

  defense. We conclude that no credible evidence supported the

  instruction, so the court did not err by refusing it.

¶ 34        The force-against-intruders statute provides as follows:

                 Notwithstanding the provisions of section
                 18-1-704[, C.R.S. 2022, the self-defense
                 statute], any occupant of a dwelling is justified
                 in using any degree of physical force, including
                 deadly physical force, against another person
                 when that other person has made an unlawful
                 entry into the dwelling, and when the occupant
                 has a reasonable belief that such other person


                                        14
             has committed a crime in the dwelling in
             addition to the uninvited entry, or is
             committing or intends to commit a crime
             against a person or property in addition to the
             uninvited entry, and when the occupant
             reasonably believes that such other person
             might use any physical force, no matter how
             slight, against any occupant.

  § 18-1-704.5(2). The dispute in this case centers on whether the

  officers made an “unlawful entry” into Cline’s residence.

¶ 35   Cline does not dispute that he invited the deputies inside, but

  he argues his invitation was coerced or involuntary based on the

  totality of the circumstances (i.e., Cline’s intoxication, the deputies’

  tone and use of their “color of authority,” and the time). Cline

  essentially asks us to conclude that an entry premised upon a

  coerced invitation is an unlawful entry. To bolster his argument,

  Cline relies heavily on the district court’s suppression order.

¶ 36   But the suppression order addressed whether there had been

  a Fourth Amendment violation based on an “unlawful seizure” of

  Cline rather than an “unlawful entry” by the deputies into Cline’s

  home for purposes of the force-against-intruders statute. In that

  order, the court first found that the deputies’ commands to Cline to

  open his door under the color of their authority constituted an



                                     15
  unlawful seizure. Then the court found “by clear and convincing

  evidence that [Cline] voluntarily opened the door and consented to

  the deputies entering his home.” In the end, though, the court

  found that Cline’s consent was not sufficiently attenuated from the

  unlawful seizure for the evidence obtained after entry (Cline’s

  statements and the deputies’ observations) to be admissible.

  Because “[t]he deputies obtained consent to enter the home through

  the exploitation of their initial unlawful seizure,” the evidence

  obtained was inadmissible as “the unlawful fruit of” that

  constitutional violation.

¶ 37   Still, the court continued to analyze the scope of suppression

  in light of Cline’s intervening assault on Deputy Draughon and

  decided to sever the burglary charges from the assault charges so

  that evidence obtained after the entry into Cline’s home could be

  suppressed in the burglary trial but admitted in the assault trial.

  True, in this latter context, the court referred to the constitutional

  violation as an “illegal entry” and an “unlawful entry,” but the

  court’s rationale makes clear that the illegality with which it was

  concerned was the seizure of Cline.




                                     16
¶ 38   Importantly, whether there was a Fourth Amendment violation

  and whether there was an “unlawful entry” for purposes of the

  force-against-intruders defense are two separate inquiries. And

  Cline’s argument ultimately fails because, when we consider the

  correct definition of “unlawful entry” for purposes of the force-

  against-intruders defense, the instruction he requested was not

  supported by the evidence.

¶ 39   McNeese defines “unlawful entry” in the context of the force-

  against-intruders statute as “a knowing, criminal entry into a

  dwelling.” 892 P.2d at 310. An “unlawful entry” requires a

  “culpable mental state.” Id. at 311. More specifically, “[t]he

  intruder’s mental state must reflect an entry in knowing violation of

  the criminal code.” Id. at 312. So, under McNeese, there had to be

  some evidence that the deputies engaged in conduct they knew

  violated the criminal code by entering Cline’s home at his invitation

  before the district court would have been required to give a force-

  against-intruders instruction. Id. at 310 (alternatively describing

  this element as requiring “an entry in knowing violation of the

  criminal law”).




                                    17
¶ 40   At trial, both deputies testified they had no intention of

  entering Cline’s home before he invited them in. Deputy Draughon

  testified that he did not have an arrest or search warrant. He also

  said that no exigent circumstances existed, and he would not have

  gone into Cline’s home without Cline’s permission. And the jury

  saw the bodycam footage, which reflected Cline casually asking the

  deputies, “Why don’t you guys come in?”

¶ 41   Based on this evidence, the district court denied Cline’s force-

  against-intruders instruction, finding no evidence to support “any

  knowing unlawful entry.” The court found that Cline invited the

  deputies inside and the deputies did not enter Cline’s home until

  Cline asked them to come in. The court also explained (as we have)

  that its previous suppression order addressed a different question

  — whether Cline was unlawfully seized under the Fourth

  Amendment, not whether there was an unlawful entry under the

  force-against-intruders statute.

¶ 42   We are bound by the supreme court’s definition of “unlawful

  entry.” See id. at 311-12; see also People v. Cox, 2021 COA 68, ¶ 8

  (“Both this court and the trial court are bound by supreme court

  decisions.”). Cline does not explain what provision of the criminal


                                     18
  code the deputies violated by entering his home or point to evidence

  in the record from which a reasonable jury could conclude that the

  deputies knowingly committed a criminal offense under the

  circumstances.

¶ 43   Still, Cline urges us to follow Zukowski, in which a division of

  this court held that a force-against-intruders jury instruction that

  stated, in relevant part, that “the other person’s unlawful entry into

  the dwelling must have been made in knowing violation of the

  criminal law,” was misleading because it suggested that “an

  intruder must know that [their] conduct violates a criminal statute,

  rather than that the intruder must not have a reasonable belief that

  [their] entry is licensed, invited, or otherwise privileged.” 260 P.3d

  at 344. The division based its conclusion on section 18-4-201(3),

  C.R.S. 2022, which provides that a person “enters unlawfully” when

  the person “is not licensed, invited, or otherwise privileged to do so.”

  Thus, it attempted to narrow McNeese’s definition: “[I]t appears that

  the phrase [‘in knowing violation of the criminal law’] was intended

  to express a requirement that an intruder must knowingly engage

  in criminal conduct, not that an intruder knows [they are] violating




                                    19
  a criminal statute.” Zukowski, 260 P.3d at 344 (quoting McNeese,

  892 P.2d at 310).

¶ 44   For two reasons we are not persuaded by Zukowski. See

  Chavez v. Chavez, 2020 COA 70, ¶ 13 (explaining that one division

  of the court of appeals is not bound by another).

¶ 45   First, the McNeese definition of “unlawful entry” was not based

  upon section 18-4-201(3). 892 P.2d at 311-12. That statute

  defines “enters unlawfully” specifically for purposes of Title 18,

  Article 4, Offenses Against Property, but the force-against-intruders

  defense is set forth in Article 1, Provisions Applicable to Offenses

  Generally. § 18-4-201 (preceding the definition by “[a]s used in this

  article”). More importantly, we can presume that the majority in

  McNeese considered and declined to adopt that definition because

  Chief Justice Rovira specifically cited it when dissenting from the

  majority’s definition. 892 P.2d at 315 (Rovira, C.J., concurring in

  the result and dissenting in part).

¶ 46   Second, even applying the Zukowski definition, there was no

  record evidence that the deputies “knowingly engage[d] in criminal

  conduct” or even that they lacked a reasonable belief that their

  entry was invited. See Zukowski, 260 P.3d at 344. As the district


                                    20
  court found by clear and convincing evidence after the suppression

  hearing, Cline “voluntarily opened the door and consented to the

  deputies entering his home.”

¶ 47    On this record, we conclude that there was no credible

  evidence that the deputies made an unlawful entry, as the Colorado

  Supreme Court has defined that term in this context. Thus, we

  perceive no error by the district court in refusing to instruct the

  jury on the force-against-intruders defense.

   C.   The District Court Did Not Err by Instructing the Jury on the
                 Initial Aggressor Exception to Self-Defense

¶ 48    Cline contends that the district court erred by instructing the

  jury in the assault trial on the initial aggressor exception to self-

  defense because there was no evidence that he initiated the

  physical conflict. Cline argues that he either acted in self-defense

  or committed assault. Either way, Cline contends, an instruction

  on initial aggressor was not warranted. We conclude that the

  evidence would support a jury finding that Cline was the initial

  aggressor of the physical conflict when he kicked Deputy Draughon.

¶ 49    Under section 18-1-704(1), “a person is justified in using

  physical force upon another person in order to defend himself . . .



                                     21
  from what he reasonably believes to be the use or imminent use of

  unlawful physical force by that other person.” But a person is not

  justified in using physical force if he is the “initial aggressor.” § 18-

  1-704(3)(b). “A court may give an initial aggressor instruction if the

  evidence will support a reasonable inference that the defendant

  initiated the physical conflict by using or threatening the imminent

  use of unlawful physical force.” People v. Griffin, 224 P.3d 292, 300

  (Colo. App. 2009); see also Castillo, ¶ 41.

¶ 50   Cline argues that he did not use or threaten to use imminent

  force before acting in self-defense. He asserts that it was

  undisputed that he kicked Deputy Draughon only after the deputies

  took him to the ground, so there was no evidence that he initiated

  the physical conflict. Cline likens his situation to Castillo, ¶¶ 46-

  53, and People v. Manzanares, 942 P.2d 1235, 1238-41 (Colo. App.

  1996). These cases are distinguishable.

¶ 51   In Castillo, the supreme court concluded that there was no

  evidentiary basis for giving an initial aggressor instruction. Castillo,

  ¶¶ 49-53. Castillo tried to leave a parking lot when an unknown

  assailant opened fire. Id. at ¶ 1. Castillo got out of his car,

  retrieved a shotgun from his trunk, and returned fire. Id. Nearby


                                     22
  police officers rushed to the scene and began firing at Castillo. Id.

  at ¶ 16. Castillo shot at the police after they fired at him. Id. at

  ¶ 47 n.7. The trial court justified the initial aggressor instruction

  by pointing to Castillo’s racking of the gun before the police fired as

  an act of initial aggression. Id. at ¶ 46. However, the supreme

  court concluded that the events constituted “one continuous

  episode” that began when an unknown person first shot at Castillo.

  Id. at ¶ 47. The court reasoned that the entire episode lasted a

  matter of seconds; it could not be separated into segments such

  that Castillo became the initial aggressor as to the second segment

  involving the police. Id. It concluded that Castillo had not used or

  threatened the use of imminent force before he was fired upon, so

  no evidence supported an initial aggressor instruction. Id. at ¶¶ 52-

  53.

¶ 52    Unlike in Castillo, where the entire series of events transpired

  in “a matter of seconds, with no break in the action,” id. at ¶ 48, the

  events in this case lasted several minutes with multiple breaks in

  the action. The events were not necessarily “one unit of

  experience,” so the jury need not have determined whether Cline




                                     23
  was the initial aggressor “as to the entire episode.” See id. at ¶¶ 48-

  49. As the district court recognized,

            [t]here is some lack of clarity regarding the
            exact sequence of events. The jury could find
            . . . that the initial . . . contact between Mr.
            Cline and law enforcement . . . did not
            constitute unreasonable or excessive force,
            and . . . they could certainly find that Mr. Cline
            . . . basically first struck the deputy, making
            him the initial aggressor.

¶ 53   In Manzanares, a division of this court concluded that there

  was no evidentiary basis for giving an initial aggressor instruction.

  942 P.2d at 1238, 1241. Manzanares was at a party when one of

  his friends became involved in an altercation. Id. at 1238.

  Manzanares drove away but then returned and fired a handgun. Id.

  It was undisputed that Manzanares was not part of the initial

  altercation, so the division reasoned that “the only issue remaining

  upon defendant’s return to the party was whether, by firing his

  pistol, he committed any of the crimes charged and, if so, whether

  the conduct was justified because he had acted in self-defense.” Id.

  at 1241. The division explained that a finding by the jury that

  Manzanares was the initial aggressor when he fired his gun would

  be no more than a rejection of his claim of self-defense. Id. Under



                                    24
  such circumstances, the trial court erred by giving the jury an

  initial aggressor instruction. Id.

¶ 54   Unlike in Manzanares, where the defendant engaged in a

  single act (firing a gun) that gave rise to the charged offenses, see

  id. at 1238, Cline was alleged to have engaged in sequential

  assaultive acts — the kick and the genital grab. If the kick had

  been the only conduct chargeable as assault, Cline’s case would be

  more like Manzanares. In that scenario, a jury would have to

  decide only whether Cline was justified in kicking Deputy Draughon

  because he acted in self-defense. The kick was either self-defense

  or it was assault. In that scenario, an initial aggressor instruction

  may not have been warranted.

¶ 55   But after Cline started kicking, Deputy Draughon punched

  him and put him in a chokehold. Cline sought to justify grabbing

  Deputy Draughon’s genitals as self-defense to the chokehold and

  punching. In that scenario, which was supported by the evidence

  at trial, the jury could find that Cline grabbed Deputy Draughon’s

  genitals in self-defense but also that Cline was the initial aggressor

  because he initiated the physical conflict by kicking Deputy




                                       25
  Draughon. Under these circumstances, Cline would not be entitled

  to claim self-defense as to the genital grab.

¶ 56        On this record, we conclude that there was sufficient evidence

  to support the district court instructing the jury on the initial

  aggressor exception to self-defense.

       D.     The District Court Did Not Err by Declining to Instruct the
                         Jury on the Mistake of Fact Defense

¶ 57        Cline contends that the district court erred by refusing to

  instruct the jury in the burglary trial on mistake of fact as a defense

  to criminal trespass. Cline argues that (1) mistake of fact was an

  affirmative defense on which he was entitled to have the jury

  instructed; (2) even if the defense was a traverse, the court should

  have given the instruction; and (3) the elemental trespass

  instruction failed to adequately articulate the People’s burden to

  prove Cline knowingly entered someone else’s home. We are not

  persuaded.

¶ 58        Cline was convicted of one count of first degree trespass. A

  person commits first degree criminal trespass if such a person

  “[k]nowingly and unlawfully enters or remains in a dwelling of

  another.” § 18-4-502(1)(a), C.R.S. 2022. As relevant here, “[a]



                                        26
  person is not relieved of criminal liability for conduct because he

  engaged in that conduct under a mistaken belief of fact, unless . . .

  [i]t negatives the existence of a particular mental state essential to

  the commission of the offense.” § 18-1-504(1)(a), C.R.S. 2022. This

  mistake of fact defense is “an affirmative defense.” § 18-1-504(3).

¶ 59   Cline offered a jury instruction at trial that provided, in

  relevant part, as follows:

             The evidence presented in this case has raised
             the affirmative defense of “mistaken belief of
             fact[.]”

             The defendant’s conduct was legally authorized
             if:

                  1. the defendant engaged in the prohibited
                  conduct under a mistaken belief, and

                  2. due to this mistaken belief he did not
                  form the particular mental state required in
                  order to commit the offense.

¶ 60   The district court rejected Cline’s instruction but gave an

  elemental instruction on trespass that provided, in relevant part, as

  follows:

             The elements of First Degree Criminal
             Trespass are:

             1.     That the defendant,




                                      27
             2.   in the State of Colorado, at or about the
             date and place charged,

             3.   knowingly, and

             4.   unlawfully,

             5.   entered or remained in a dwelling of
             another.

¶ 61   Given how Cline frames his contentions, a threshold question

  would seem to be whether Cline’s mistake of fact defense is an

  affirmative defense or a traverse. See People v. Nelson, 2014 COA

  165, ¶¶ 48-49 (explaining that an affirmative defense admits

  commission of the charged act but seeks to justify, excuse, or

  mitigate it, while a traverse negates an element of the offense). But

  even if the defense was an affirmative defense, which is what the

  plain language of section 18-1-504(3) provides, Cline was not

  entitled to a separate jury instruction because the requested

  instruction only served to negate an element of the offense. See

  Nelson, ¶¶ 51-52 (“Where proof of the elements of the charged

  offense necessarily requires disproof of the issue raised by the

  affirmative defense, a separate instruction on that defense need not

  be given.”).




                                    28
¶ 62   The present case is like People v. Walden, 224 P.3d 369, 379

  (Colo. App. 2009), where the division concluded that Walden’s

  requested affirmative defense instruction only served to repeat an

  element of the offense. The division explained that “[t]he effect of

  defendant’s instruction, if the jury were to accept defendant’s

  contention that he was acting under the belief he had permission to

  enter and stay at his wife’s apartment, would merely be to negate

  the requisite ‘knowing’ element in the crime of trespass.” Id.

  Because the instruction “was unnecessarily duplicative of the

  elements the prosecution was already required to prove beyond a

  reasonable doubt” — including that Walden had knowingly entered

  the victim’s apartment without permission — the trial court did not

  err by declining to instruct the jury on mistake of fact. Id.

¶ 63   Like in Walden, Cline’s mistake of fact instruction was

  unnecessarily duplicative because the trespass instruction already

  required that the prosecution prove beyond a reasonable doubt that

  Cline “knowingly . . . entered or remained in a dwelling of another.”

  Cline argues that Walden was wrongly decided, but we are

  persuaded to follow it. See Chavez, ¶ 13. We conclude that the




                                    29
  district court did not abuse its discretion by declining Cline’s

  mistake of fact instruction.

¶ 64   But Cline also contends that the elemental trespass jury

  instruction was erroneous because it failed to inform the jury that

  the People had to prove beyond a reasonable doubt that Cline knew

  he was entering the home of another. He argues that the jury was

  inadequately informed of this requirement because “dwelling of

  another” was not indented or offset. Reviewing de novo, see

  Pearson, ¶ 15, we disagree.

¶ 65   The elemental trespass instruction accurately set forth the

  elements of first degree trespass. Indeed, it tracked the pattern

  instruction. See COLJI-Crim. 4-5:03 (2021); People v. Gallegos, 260

  P.3d 15, 26 (Colo. App. 2010) (explaining that instructions that

  accurately track pattern instructions generally are sufficient).

  “Knowingly” is listed as the third element and “unlawfully” is listed

  as the fourth. Following the logical flow of the numbered lines,

  “knowingly” and “unlawfully” necessarily apply to the fifth element,

  “entered or remained in a dwelling of another,” even if the fifth

  element was not offset and even if “entered” and “dwelling of

  another” were not separated.


                                    30
¶ 66   The trespass instruction in this case is unlike the theft

  instructions in Auman v. People, 109 P.3d 647, 664 (Colo. 2005),

  and People v. Bornman, 953 P.2d 952, 954 (Colo. App. 1997), on

  which Cline relies. In those cases, the “knowingly” mens rea

  element preceded some elements that were offset and other

  elements that were not. Auman, 109 P.3d at 664; Bornman, 953

  P.2d at 954. Essentially, the courts in those cases concluded that

  the instructions were erroneous because “knowingly” should have

  applied both to the elements that were offset and to those that were

  not, but the difference in formatting suggested that the mens rea

  did not apply to the elements that were not offset. Here, no

  elements were offset. We conclude that the trespass instruction

  accurately conveyed the elements of the offense.

                         IV.   Expert Testimony

¶ 67   Finally, Cline contends that the district court abused its

  discretion and violated his constitutional right to present a defense

  by precluding his expert witness from testifying that the deputies’

  use of the taser on Cline and their physical transport of Cline to the

  patrol car were not reasonable or appropriate. We disagree.




                                    31
                         A.   Standard of Review

¶ 68   We review a trial court’s decision whether to admit expert

  testimony for an abuse of discretion. People v. Rector, 248 P.3d

  1196, 1200 (Colo. 2011). A court abuses its discretion when its

  ruling is manifestly arbitrary, unreasonable, or unfair, or if it

  misconstrues or misapplies the law. Id.; People v. Gee, 2015 COA

  151, ¶ 23.

¶ 69   CRE 702 allows for the admission of qualified expert opinion

  testimony if it will assist the trier of fact to understand the evidence

  or to determine a fact in issue. The focus of a CRE 702 inquiry is

  on whether the proffered evidence is both reliable and relevant.

  People v. Cooper, 2021 CO 69, ¶ 1; People v. Shreck, 22 P.3d 68, 77

  (Colo. 2001).

¶ 70   An erroneous evidentiary ruling may rise to the level of a

  constitutional error if it deprived the defendant of a meaningful

  opportunity to present a complete defense. People v. Conyac, 2014

  COA 8M, ¶ 93; see also Krutsinger v. People, 219 P.3d 1054, 1061

  (Colo. 2009). But the right to present a defense “is violated only

  where the defendant was denied virtually his only means of

  effectively testing significant prosecution evidence.” Conyac, ¶ 93.


                                     32
                      B.   Additional Background

¶ 71   Prior to trial, Cline endorsed a former police chief as an expert

  witness who proposed to testify to three categories of opinions:

            [1] The handcuffing of Mr. Cline and forcefully
            placing him on the floor of the residence was
            not reasonable and appropriate. Mr. Cline was
            not acting in an “aggressive manner” and was
            not an “officer safety” concern. There was no
            need to forcefully handcuff him and place him
            on the floor, and there was no need apply a
            wrist lock as a pain compliance tool.
            Furthermore, the strikes to Mr. Cline’s face by
            Deputy Draughon to a handcuffed prisoner
            were not reasonable and appropriate. Strikes
            to the face and head can cause very serious
            injuries externally and can cause brain
            damage.

            [2] Using a [taser] in the “drive stun” mode on
            Mr. Cline while he was handcuffed and on his
            back with his hands behind him was not
            reasonable and appropriate. In the “drive
            stun” mode the [taser] does not create neuro-
            muscular incapacitation (NMI) and only
            creates excruciating pain.

            [3] Deputies Draughon and Christensen
            attempted to get Mr. Cline to stand up from
            being in a prone position on his stomach while
            handcuffed with his hands behind him, and in
            so doing they lifted both of his arms upwards.
            This is not the proper technique for getting a
            prisoner up off the ground and is not
            reasonable or appropriate. This technique
            creates excruciating pain and can cause
            injuries to the upper arms and/or shoulders.


                                    33
¶ 72   In a pretrial ruling, the district court allowed the expert to

  testify regarding only the first category. It ruled that the second

  and third categories were irrelevant because the police conduct at

  issue happened after Deputy Draughon allegedly used

  unreasonable force against Cline and after Cline allegedly acted in

  self-defense.

¶ 73   At trial, defense counsel cross-examined the prosecution’s

  expert witness — who was qualified “in the field of self-defense,

  arrest control, and use of force” — regarding levels of force an

  officer can use, the tools available for officers exercising force at

  different levels (e.g., physical presence, verbal commands, hands on

  tactics, weapons, etc.), force escalation, arrest control, and officer

  emotion regulation. Among other things, defense counsel asked the

  prosecution expert to explain the difference in the use of tasers in

  “drive stun” mode, which causes excruciating pain, and

  “deployment mode,” which causes neuromuscular incapacitation.

¶ 74   Cline’s attorney then called the defense expert witness, who

  was qualified as an expert in “police practices for arrest control and

  use of force.” The defense expert’s testimony served as a critique of

  many aspects of Deputy Draughon’s and Deputy Christensen’s


                                     34
  conduct during the encounter with Cline. As relevant to this issue,

  the expert testified similarly to the prosecution expert about the two

  ways to use a taser — to cause neuromuscular incapacitation or to

  cause “an excruciatingly painful zap.” He also testified about the

  concepts of “emotional capture” — when an officer has an

  adrenaline overload and overreacts — and “contempt of cop” —

  where an officer arrests a person because the officer is angry that

  the person is not obeying the officer’s commands. The expert

  opined that the reasonableness of an officer’s actions can be

  determined by assessing the proportionality of the response to the

  level of resistance.

  C.   The District Court Did Not Abuse Its Discretion by Limiting the
                        Defense Expert’s Testimony

¶ 75   Cline contends that the expert testimony the district court

  excluded was relevant to his theory of self-defense because it

  showed that Deputy Draughon overreacted at every step, used

  excessive force, and escalated the entire situation.3 Cline also


  3 We decline to address Cline’s argument that the expert testimony
  was also relevant to the totality of the circumstances regarding the
  harassment and criminal mischief charges because Cline raises
  that argument for the first time in his reply brief. See People v.


                                    35
  contends that the testimony would not have been unfairly

  prejudicial because the jury heard and saw evidence of the entire

  encounter — from the deputies knocking on Cline’s door to the

  deputies taking Cline to the patrol car.

¶ 76   But Cline does not dispute that the deputies’ tasing him and

  standing him up by his arms occurred after Cline kicked Deputy

  Draughon and grabbed the deputy’s genitals. Evaluating the

  deputies’ conduct after Cline’s alleged assault would have done

  nothing to assist the jury in deciding whether Cline’s conduct was

  justified by what came before it. In other words, the evidence would

  not have made it more or less probable that Cline had acted in self-

  defense. See CRE 401. So we perceive no abuse of discretion in the

  district court’s ruling that the challenged evidence was not

  relevant.4

¶ 77   We also reject Cline’s contention that the district court’s

  limitation on his expert’s testimony abridged his constitutional right



  Czemerynski, 786 P.2d 1100, 1107 (Colo. 1990) (noting issues
  raised for the first time in the reply brief will not be considered).
  4 Because the court did not err by excluding the evidence as

  irrelevant, see CRE 402, we need not decide whether it erred by
  ruling that the evidence was also inadmissible under CRE 403, as
  Cline alternatively contends.

                                    36
  to present a defense. “[T]he right to present a defense is not

  absolute and may be conditioned upon adherence to the rules of

  evidence.” People v. Rodriguez, 209 P.3d 1151, 1161 (Colo. App.

  2008), aff’d, 238 P.3d 1283 (Colo. 2010). Although an erroneous

  evidentiary ruling may deprive a defendant of the constitutional

  right to present a complete defense, Conyac, ¶ 93, we have found no

  error here.

¶ 78   Moreover, not “every restriction on a defendant’s attempts to

  challenge the credibility of evidence against him, or even every

  erroneous evidentiary ruling having that effect,” amounts to

  constitutional error. Krutsinger, 219 P.3d at 1062. Rather, a

  constitutional violation occurs only if the ruling “effectively barred

  the defendant from meaningfully testing evidence central to

  establishing his guilt.” Id. The district court’s ruling here had no

  such effect.

¶ 79   Cline had ample opportunity to present evidence regarding the

  reasonableness of Deputy Draughon’s actions and his alleged use of

  excessive force, including through cross-examination of Deputy

  Draughon, cross-examination of the prosecution’s expert, and direct

  and redirect examination of the defense expert. Further, as Cline


                                     37
  admits, the jury saw bodycam evidence of the struggle and could

  judge for itself whether Deputy Draughon escalated the situation

  from the outset and overreacted throughout the encounter.

  Because Cline was not barred from “meaningfully testing” the

  evidence against him, Krutsinger, 219 P.3d at 1062, the court’s

  ruling did not violate his constitutional right to present a defense.

                             V.   Disposition

¶ 80   We affirm the judgment of conviction.

       JUDGE J. JONES and JUDGE KUHN concur.




                                    38